Citation Nr: 0105036	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether there was clear and unmistakable error in the March 
28, 1949, and July 24, 1959, rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in November 1995 by the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant alleges that he had a moderately severe 
muscle disability and/or nerve damage to such a degree 
that it was clearly erroneous for VA to have reduced his 
rating in March 1949 to 10 percent, and to have continued 
the 10 percent rating in July 1959.  He also alleges that 
a February 1949 VA examination was inadequate for rating 
purposes.  

2. The veteran's allegations amount to no more than a 
difference of opinion as to the weight to be given the 
then-available evidence, and a dispute with whether VA 
fulfilled its duty to assist the veteran.


CONCLUSION OF LAW

The claim of clear and unmistakable error in March 28, 1949, 
and July 24, 1959, RO decisions is legally insufficient.  38 
C.F.R. § 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records reflect that the appellant 
sustained a gunshot wound to the right lower extremity in 
March 1945 while serving in Germany during World War II.  On 
hospital admission, physical examination of the appellant 
demonstrated a right foot drop with no sensation on the 
lateral aspect of the right foot and leg.  He was unable to 
flex his right ankle.  The appellant underwent neurolysis in 
September 1945 and "made a nice recovery with excellent 
return of function of the right peroneal nerve, motor as well 
as sensory branches."  On follow-up examination the 
appellant reported no complaints, had no nerve deficit and 
was recommended for discharge to duty.  The diagnosis was 
paralysis of the right common peroneal nerve due to a 
perforating wound which entered the lateral aspect of the 
upper leg, perforating through to the lateral aspect of the 
popliteal space.  The appellant was subsequently discharged 
from active duty in December 1945.

Based upon the appellant's injuries, service connection was 
granted for the gunshot wound of the right leg.  In April 
1946, a 20 percent evaluation was assigned effective from 
December 11, 1945, pursuant to Code 5311 for injuries to 
Muscle Group XI.  

In February 1949, a VA examination was conducted.  The 
appellant reported that he experienced occasional cramping 
pain in the right leg, especially after standing or walking 
for long periods of time.  He indicated that the cramps were 
moderately severe and impaired his mobility.  He noted that 
he was employed and that his disability caused discomfort 
while he worked.  On physical examination, there was a scar 
over the lateral aspect of the right leg extending across the 
knee joint.  It measured approximately 11 inches long and was 
"s" shaped.  It was clean, well healed, nonadherent and 
nontender and there was no evidence of contracture.  There 
was a second scar present at the distal crease of the 
popliteal space in the posterior 

aspect of the right knee.  This scar was clean, well healed 
and measured approximately 2 inches in diameter.  There was 
no tenderness to palpation and the scar was nonadherent with 
no loss of underlying tissue.  The function of the right knee 
appeared to be normal with normal quadriceps and hamstring 
function.  Circulation in the right lower extremity appeared 
to be normal and the neurological examination revealed no 
abnormalities.  In addition, there was no evidence of sensory 
disturbance.  The diagnosis was scars, clean, well healed, 
right knee region, subjectively symptomatic.

In March 1949, the RO re-characterized the appellant's right 
leg disability as residual scars of a gunshot wound and 
reduced the disability evaluation from 20 percent to 10 
percent, effective from May 28, 1949, based upon the findings 
noted on VA examination in February 1949.  

In July 1959, a VA examination was conducted.  The appellant 
reported complaints of fatigue in his right leg associated 
with the service-connected residuals of a gunshot wound.  On 
physical examination there was no limp and his posture, gait 
and carriage were considered to be within normal limits.  An 
approximate 9-inch scar was noted over the lateral aspect of 
the right leg, which was clean, nonadherent and nontender 
with no evidence of loss of muscle or any contracture.  A 
second scar was noted lateral and posterior to the first 
scar, at the popliteal space on the posterior aspect of the 
knee, which scar was also clean, healed and nonadherent.  
There was no tenderness to palpation and no loss of any 
underlying tissue.  Range of motion of the right knee was 
deemed to be normal and there were no muscle abnormalities, 
no synovitis, and no atrophy as observed by comparative 
measurements.  Circulation appeared to be normal and although 
the appellant reported complaints of numbness and 
discoloration in the right great toe, no abnormalities were 
noted on examination.  In addition, there was adequate pulse 
in the right lower extremity and no sensory deficits were 
detected.  The diagnosis was gunshot wound scar of the right 
knee, healed with subjective symptoms.


In July 1959, the RO confirmed and continued the 10 percent 
evaluation assigned for the residuals of a gunshot wound.

In July 1995, the appellant submitted his claim arguing that 
the March 1949 and July 1959 rating decisions were erroneous 
based upon the severity of his right leg disability at the 
time those decisions were rendered.  He has further argued 
that the February 1949 VA examination was inadequate for 
rating purposes.

Analysis

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error.  38 C.F.R. § 3.105.  To 
establish a valid clear and unmistakable error claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  If the error alleged is not the type of error that, 
if true, would be clear and unmistakable error on its face, 
if the claimant is only asserting disagreement with how the 
RO evaluated the facts before it, if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the claimant has not expressed with specificity 
how the application of cited laws and regulations 

would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In the veteran's case, his disability was evaluated pursuant 
to Diagnostic Code 5311 during the time period in question.  
It is contended that the appellant's disability was 
manifested by a moderately severe muscle injury in 1949, such 
as to warrant a 20 percent evaluation, and that the VA 
examination in February 1949 was inadequate to properly 
evaluate the severity of the service-connected disability.  
It is further contended that the disability remained at that 
elevated level of severity and that the July 1959 rating 
improperly confirmed the 10 percent evaluation.  

With regard to the veteran's arguments, the Board notes that 
an allegation that VA failed to fulfill the duty to assist is 
insufficient to state a claim of clear and unmistakable 
error.  See Caffrey, 6 Vet. App. at 384.  Consequently, given 
the detailed findings made during VA examinations conducted 
in February 1949 and July 1959, the Board finds that the 
general proposition that the examinations were not adequate, 
without further explanation of how the findings contained 
therein were misinterpreted by the rating board, does not 
raise a valid claim of clear and unmistakable error.  With 
respect to the argument that the veteran's disability had not 
improved from the time that the 20 percent rating had been 
assigned, including problems he had had with the common 
peroneal nerve, the Board finds that this argument is merely 
a disagreement with how VA weighed the facts.  This 
allegation is likewise insufficient to state a valid clear 
and unmistakable error claim.  See Eddy, 9 Vet. App. at 57.

Because the appellant has failed to allege with specificity 
that either the correct facts as they were known at the time 
were not before the RO adjudicators, or the legal provisions 
effective at the time were improperly applied, the Board 
concludes that his assertions are no more than a difference 
of opinion in the outcome of the adjudications and as such, 
do not establish a valid claim.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

